                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



Airian Jovan Misuraca,                               Case No. 3:20-cv-01597-IM

                Plaintiff,                           OPINION AND ORDER

        v.

Washington County Detention Center,
NaphCare, Correctional Health Partners,

                Defendants.



IMMERGUT, District Judge.

       This case comes before the Court on Plaintiff’s “motion to allow names to be added as

‘legal mail.’” ECF 30. Plaintiff seeks an order requiring Defendant Washington County

Detention Center (“Jail”) to treat certain correspondence as “legal mail” going forward. See ECF

42 at 8 (Plaintiff’s proposed order stating that there is “sufficient reason why David Mosso and

Norman Jay Briones should be added to the list for confidentiality reasons”). This Court

construes the motion as a preliminary injunction motion. For the reasons that follow, the motion

is denied.




PAGE 1 – OPINION AND ORDER
                                      LEGAL STANDARDS

       Injunctive relief is “an extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 22 (2008). To obtain a TRO or preliminary injunction, a plaintiff must show that: (1) he

or she is likely to succeed on the merits; (2) he or she is likely to suffer irreparable harm in the

absence of preliminary relief; (3) the balance of equities tips in his or her favor; and (4) that an

injunction is in the public interest. Id. at 20. The Ninth Circuit applies a “sliding scale” approach

in considering the factors outlined in Winter. A stronger showing of one element of the

preliminary injunction test may offset a weaker showing of another. All. for the Wild Rockies v.

Cottrell, 632 F.3d 1127, 1131–32 (9th Cir. 2011). Thus, for example, when the balance of

hardships tips sharply towards the plaintiff, the plaintiff need demonstrate only “serious

questions going to the merits.” All. for the Wild Rockies, 632 F.3d at 1135.

       “Under any formulation of the test, plaintiff must demonstrate that there exists a

significant threat of irreparable injury.” Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d

1374, 1376 (9th Cir. 1985); see also Arcamuzi v. Continental Air Lines, Inc., 819 F.2d 935, 937

(9th Cir.1987). If a plaintiff does not make that “minimum showing,” a court “need not decide

whether it is likely to succeed on the merits.” Oakland Tribune, 762 F.2d at 1376; see also Ctr.

for Food Safety v. Vilsack, 636 F.3d 1166, 1174 (9th Cir. 2011).

                                               DISCUSSION

   A. Plaintiff has not demonstrated serious questions going to the merits.

       As an initial matter, this Court does not have jurisdiction over claims seeking forward-

looking relief based on state law. Pennhurst State School & Hosp. v. Halderman, 465 U.S. 89,

100 (1984); Seldovia Native Ass’n, Inc. v. Lujan, 904 F.2d 1335, 1349–50 (9th Cir. 1990); Hale



PAGE 2 – OPINION AND ORDER
v. State of Arizona, 967 F.2d 1356, 1369 (9th Cir. 1992), affirmed on reh’g, 993 F.2d 1387 (9th

Cir. 1993) (“the Eleventh Amendment deprives federal courts of jurisdiction to order state actors

to comply with state law”). Plaintiff asks that this Court order Defendant Jail to comply with the

“inmate manual,” treat “official mail” and “legal mail” the same, and comply with state law.

ECF 42 at 1-2, 4. This Court does not have jurisdiction to order such compliance.

       Plaintiff asks that this Court designate some communications as “legal mail.” For

constitutional purposes, “legal mail” includes properly marked mail from a lawyer, not mail from

courts. Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1211 (9th Cir. 2017) (citing Keenan v. Hall, 83

F.3d 1083, 1094 (9th Cir. 1996)). Legal mail does not generally include mail to or from

government agencies. See Witherow v. Paff, 52 F.3d 264, 265-66 (9th Cir. 1995) (holding that

inspection of outgoing mail to public officials was a valid regulation “closely related to a

legitimate penological interest”); Grigsby v. Horel, 341 F. App'x 314, 314 (9th Cir. 2009)

(upholding summary judgment in favor of defendants where “mailings were not addressed to or

from a particular attorney,” but rather “to or from public agencies”) (citing O'Keefe v. Van

Boening, 82 F.3d 322, 325-27 (9th Cir. 1996)); Mann v. Adams, 846 F.2d 589, 590 (9th Cir.

1988) (noting that a “‘rule whereby the inmate is present when mail from attorneys is inspected’”

does “‘perhaps even more . . . than the Constitution requires’”) (quoting Wolff v. McDonnell, 418

U.S. 539, 577 (1974)).

       Plaintiff seeks to expand the constitutional category of “legal mail” to include

communications with those individuals or entities listed in Plaintiff’s declaration, which Plaintiff

claims are witnesses, experts, or serve “investigatory purposes.” See ECF 31 at 2. Plaintiff asks

that Norman Jay Briones and David Mosso be designated legal mail communicants because they

are witnesses, but he appears to concede these individuals are not attorneys. ECF 31 at 2; ECF 42



PAGE 3 – OPINION AND ORDER
at 4; see also ECF 35 at ¶ 4 (Defendant’s declaration stating that Mr. Briones was not an

attorney, not with the ACLU, and not with Disability Rights Oregon). Plaintiff also asks that

certain individuals and government offices be designated as legal mail for “investigatory

purposes,” but does not explain what exactly that means or this mail’s relevance to his pro se

activities. ECF 31 at 2. As explained above, the Supreme Court and Ninth Circuit’s holdings

regarding “legal mail” are narrow. They do not suggest that a pro se prisoner or pretrial

detainee’s witnesses, experts, and/or investigatory contacts are included in the category.

       Given the federal courts’ consistent narrow construction of “legal mail” over the decades

and Plaintiff’s conclusory arguments lacking in factual detail (including his cursory reference to

due process and his right to practice his pro se semi-profession), Plaintiff has not demonstrated

that a serious question going to the merits exists.

   B. Plaintiff has not demonstrated a significant threat of irreparable harm in the
      absence of his requested order.

       Although the Court must liberally construe a self-represented litigant’s pleadings,

Plaintiff does not allege he will suffer an irreparable injury absent preliminary relief, much less

demonstrate that such harm is imminent. See Caribbean Marin Servs. Co., Inc. v. Baldridge, 844

F.2d 668, 674 (9th Cir. 1988) (noting that to meet the “irreparable harm” requirement, a plaintiff

must demonstrate, rather than simply allege, imminent harm). For example, Plaintiff does not

attempt to explain who David Mosso and Norman Jay Briones are, or what they are witnesses to

or investigators or experts of. Plaintiff does not explain why they are, as he asserts, “crucial to the

assisting, investigatory, and providing me with other avenues as a limited pro se counsel [ ] while

in custody [sic].” ECF 42 at 5. The same issue pertains to the vague “government offices” and

“professionals” described. See ECF 31 at 2. Based on the arguments made, Plaintiff has not

established that a preliminary injunction is warranted.

PAGE 4 – OPINION AND ORDER
                                     CONCLUSION

     For the foregoing reasons, Plaintiff’s Preliminary Injunction Motion, ECF 30, is

DENIED.



     IT IS SO ORDERED.

     DATED this 2nd day of July, 2021.

                                                 /s/ Karin J. Immergut
                                                 Karin J. Immergut
                                                 United States District Judge




PAGE 5 – OPINION AND ORDER
